Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Victor Lin on 5/25/2021.

The application has been amended as follows: 
Cancel claim 5.
Amend claims 1, 6, 13, 19, and 20, as below - 

Claim 1
An observation instrument, comprising:
a longitudinally extending instrument shaft having a distal end and a proximal end, 
a support shaft arranged in the instrument shaft and having a distal end and a proximal end, and
an optical arrangement at least partially disposed in the instrument shaft, 

wherein the support shaft extends beyond the proximal end of the instrument shaft so that the proximal end of the support shaft is proximal relative to the proximal end of the instrument shaft,
wherein the support shaft is axially slidably supported in the instrument shaft,
wherein the support shaft is distally preloaded in the instrument shaft by a biasing element that is arranged proximally to the proximal end of the instrument shaft, 
wherein the biasing element is a spring element, and
wherein the support shaft extends from the distal end of the instrument shaft to the proximal end of the instrument shaft.

Claim 6
The observation instrument according claim [[5]]1, further comprising a head piece that is provided with a housing, wherein the support shaft extends into the housing of the head piece.

Claim 13
The observation instrument according to claim 12, 
wherein the second biasing element is coupled to the at least one optical component, and 
	wherein the second biasing element preloads the at least one optical component distally relative to the support shaft.

Claim 19
An endoscope, comprising: 
an instrument shaft having a distal end and a proximal end, 
a support shaft arranged in the instrument shaft and having a distal end and a proximal end, and
an optical arrangement at least sectionally arranged in the instrument shaft, 
wherein the optical arrangement comprises at least one optical component that is arranged in the support shaft,
wherein the support shaft extends beyond the proximal end of the instrument shaft so that the proximal end of the support shaft is proximal relative to the proximal end of the instrument shaft, 
wherein the support shaft is axially slidably supported in the instrument shaft, 
wherein the support shaft is distally preloaded in the instrument shaft by a biasing element that is arranged proximally to the proximal end of the instrument shaft, wherein the biasing element is a spring element, 
wherein at least a section of the optical arrangement in the support shaft is preloaded distally relative to the support shaft, and
wherein the support shaft extends from the distal end of the instrument shaft to the proximal end of the instrument shaft.

Claim 20
An endoscopic observation instrument, comprising: 
an instrument shaft having a distal end and a proximal end, 

an intermediate shaft that is arranged between the instrument shaft and the support shaft, and
an optical arrangement at least sectionally arranged in the support shaft and in the intermediate shaft and the instrument shaft, 
wherein the optical arrangement comprises at least one optical component that is arranged in the support shaft,
wherein the support shaft extends beyond the proximal end of the instrument shaft so that the proximal end of the support shaft is proximal relative to the proximal end of the instrument shaft,  
wherein the support shaft is axially slidably supported in the instrument shaft, 
wherein the support shaft is distally preloaded in the intermediate shaft by a biasing element that is arranged proximally to the proximal end of the instrument shaft, wherein the biasing element is a spring element, 
wherein the optical arrangement in the support shaft is at least sectionally preloaded distally relative to the support shaft, 
wherein the intermediate shaft seals the support shaft and the optical arrangement arranged therein, and
wherein the support shaft extends from the distal end of the instrument shaft to the proximal end of the instrument shaft.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an observation instrument,
wherein the support shaft is axially slidably supported in the instrument shaft,
wherein the support shaft is distally preloaded in the instrument shaft by a biasing element that is arranged proximally to the proximal end of the instrument shaft, 
wherein the biasing element is a spring element, and
wherein the support shaft extends from the distal end of the instrument shaft to the proximal end of the instrument shaft, along with the remaining features of claim 1.

Claims 19 and 20 encompasses similar inventive features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on 571-272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795         


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795